

115 SRES 547 ATS: Designating June 19, 2018, as “Juneteenth Independence Day” in recognition of June 19, 1865, the date on which slavery legally came to an end in the United States.
U.S. Senate
2018-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS2d SessionS. RES. 547IN THE SENATE OF THE UNITED STATESJune 14, 2018Mr. Wicker (for himself, Mrs. Gillibrand, Ms. Baldwin, Mr. Bennet, Mr. Blumenthal, Mr. Booker, Mr. Brown, Ms. Cantwell, Mr. Cardin, Mr. Carper, Mr. Coons, Mr. Cornyn, Ms. Cortez Masto, Mr. Donnelly, Mr. Durbin, Mrs. Feinstein, Mr. Grassley, Ms. Harris, Ms. Hassan, Mr. Hatch, Mr. Heller, Ms. Hirono, Mr. Jones, Mr. Kaine, Mr. King, Ms. Klobuchar, Mr. Lee, Ms. Murkowski, Mr. Murphy, Mrs. Murray, Mr. Nelson, Mr. Paul, Mr. Perdue, Mr. Peters, Mr. Portman, Mr. Rubio, Mr. Schumer, Mr. Scott, Ms. Smith, Ms. Stabenow, Mr. Tillis, Mr. Van Hollen, Mr. Warner, Ms. Warren, Mr. Whitehouse, Mr. Wyden, Mr. Young, and Mr. Cruz) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating June 19, 2018, as Juneteenth Independence Day in recognition of June 19, 1865, the date on which slavery legally came to an end in the United
			 States.
	
 Whereas news of the end of slavery did not reach the frontier areas of the United States, in particular the State of Texas and the other Southwestern States, until months after the conclusion of the Civil War, more than 2½ years after President Abraham Lincoln issued the Emancipation Proclamation on January 1, 1863;
 Whereas, on June 19, 1865, Union soldiers, led by Major General Gordon Granger, arrived in Galveston, Texas, with news that the Civil War had ended and that the enslaved were free;
 Whereas African-Americans who had been slaves in the Southwest celebrated June 19, commonly known as Juneteenth Independence Day, as inspiration and encouragement for future generations;
 Whereas African-Americans from the Southwest have continued the tradition of observing Juneteenth Independence Day for over 150 years;
 Whereas 45 States and the District of Columbia have designated Juneteenth Independence Day as a special day of observance in recognition of the emancipation of all slaves in the United States;
 Whereas Juneteenth Independence Day celebrations have been held to honor African-American freedom while encouraging self-development and respect for all cultures;
 Whereas the faith and strength of character demonstrated by former slaves and the descendants of former slaves remain an example for all people of the United States, regardless of background, religion, or race;
 Whereas slavery was not officially abolished until the ratification of the 13th Amendment to the Constitution of the United States in December 1865; and
 Whereas, over the course of its history, the United States has grown into a symbol of democracy and freedom around the world: Now, therefore, be it
	
 That the Senate— (1)designates June 19, 2018, as Juneteenth Independence Day;
 (2)recognizes the historical significance of Juneteenth Independence Day to the United States; (3)supports the continued nationwide celebration of Juneteenth Independence Day to provide an opportunity for the people of the United States to learn more about the past and to better understand the experiences that have shaped the United States; and
 (4)recognizes that the observance of the end of slavery is part of the history and heritage of the United States.